tax_exempt_and_government_entities_division u i l knkerekrererekeaerereeeer kerekekrererererekreke rerekikkeeekrererereee legend taxpayer a ira x bank b bank c amount d amount e amount f individual m account k department of the treasury internal_revenue_service washington d c 90v sec_4uuunly jul set ep ae t ee ekrrekererereeekrererer ee kkkkkekrekerereeerere eee khkkkekerekreeereeekrere me kek kkkkkkerekrerererer - kkkkkekekreererkeerereer wee kkrerekrkrereeeeerreere me rrkkrkekerekekeekaeeeeeek eker kreererkaererer a kkkkkkkkrekreererekekre dear krekrkekkrekerereeeeee this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request krrrkererrreererereeke taxpayer a a years old individual maintained an individual_retirement_arrangement ira x with bank b on date taxpayer a closed ira x and withdrew amount e from that account documentation submitted by taxpayer a indicates that amount d amount e less the required_minimum_distribution amount was deposited into account k a savings account at bank c on date individual m taxpayer a’s tax preparer represents that he has made house calls for the last two years to taxpayer a’s residence out of concern for her safety due to her short and long term memory issues it has been represented that taxpayer a suffers from dementia senility and is currently being tested for alzheimer’s disease individual m further represents that upon his visit in early he noticed a form 1099-r from bank b showing that a distribution of amount e was made from ira x to taxpayer a in upon a further review of taxpayer a’s bank b account statements he noticed that she withdrew amount f from a savings account she also maintains with bank b individual m states that he asked taxpayer a about the withdrawals from ira x and her savings account and she could not recall the withdrawals or what she did with the funds individual m discovered that taxpayer a had another account account k a savings account at bank c that she did not recall having individual m noticed that amount d and amount f were deposited into account k on date and date respectively individual m asserts that when he talked to the bank c officials and asked them to put amount d into rollover account he was told that it could not be deposited into rollover account because 60-day period had expired information submitted on behalf of taxpayer a with this request indicates that on date amount e was withdrawn from ira x and that amount d amount e less the required_minimum_distribution amount was deposited into account k on date a recent account statement for account k that was submitted in support of the ruling_request shows that it has a balance in excess of amount d it has been represented that taxpayer a has more than adequate monthly retirement income as well as savings accounts so there was no need to take a total_distribution from ira x and close the account the account documentation submitted on behalf of taxpayer a shows very little withdrawal activity with respect to ira x other than the amounts necessary to satisfy sec_401 of the code individual m asserts that taxpayer a’s health problems caused her to fail to realize the consequences of taking a total_distribution from ira x and further from realizing that such amount should be rolled over to another ira within days based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x kereekkrekrekreeerreeeeke sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 karkkkkekreeeekrkeeeekkee the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case documentation submitted by taxpayer a indicates that she closed ira x on date and received a distribution in the amount of amount e documentation submitted also shows that amount e amount d less the required_minimum_distribution amount was deposited into account k a savings account at bank c on date due to health reasons taxpayer a failed to realize the consequences of closing ira x and of realizing that once ira x was closed that she had 60-days in which to roll over such funds to another ira documentation submitted in with this request shows that prior to receiving a total_distribution from ira x the only withdrawals from ira x were distributions of amounts necessary to satisfy code sec_401 amount d continues to be held in account k as supported by recent account statements submitted on taxpayer a’s behalf that show a balance in excess of amount d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto taxpayer a is over and therefore has attained her required_beginning_date for purposes of code sec_401 in this regard this ruling does not authorize the rollover of any portion of amount d that may be required to be distributed to taxpayer a by code sec_401 a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office pennennnnnnenenie if you have any questions concerning this ruling please contact ererrrkerer eere rerereererererer set -e dr astd sincerely yours etgnet dougd tlgts joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
